Hooker, J.
This cause was begun by complaint and warrant, in justice’s court; defendant being charged with the violation of a village ordinance. He appealed to the circuit court, where he wasfound guilty, but not sentenced; the cause being continued for judgment. A bill of exceptions was settled, and the cause is before us upon exceptions before sentence, and, in that respect, appears to be identical with the case of People v. Smith, 146 Mich. 193 (109 N. W. 411), except that this case was tried by jury. The case has been fully briefed, and the point is made that it is not properly here.
It follows that the cause must be dismissed. It is so ordered.
Grant, Montgomery, Ostrander, and Moore, JJ., concurred.